Citation Nr: 0608687	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-08 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with compression fracture at L1, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a postoperative scar of the lumbar spine.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for skin cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1969 until November 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

The veteran has submitted a February 2004 lay statement which 
indicates that he was totally disabled occupationally.  Such 
statement could be construed as a claim of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  As the RO has not yet 
adjudicated that issue, it is referred back for appropriate 
action.  

The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and for skin cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1, has been manifested by subjective 
complaints of pain, productive of severe limitation of 
motion, with no more than mild neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
with compression fracture at L1, prior to September 23, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295; (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4,71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation for orthopedic manifestations of the service-
connected degenerative disc disease of the lumbar spine, with 
compression fracture at L1, from September 23, 2002, have 
been met, except for the temporary total convalescence rating 
in effect from September 24, 2002 through December 31, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003). 

3.  The schedular criteria for a separate 10 percent 
evaluation for neurologic manifestations of the service-
connected degenerative disc disease of the lumbar spine, with 
compression fracture at L1, from September 23, 2002, have 
been met, except for the temporary total convalescence rating 
in effect from September 24, 2002 through December 31, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (as in effect from September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, 
and 8526 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further, regarding the notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify as to 
the low back increased rating issue on appeal by means of 
September 2001 and February 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant, as well as a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC).  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The SOC, 
under the heading "Pertinent Laws; Regulations; Ratings 
Schedule Provisions," set forth the relevant diagnostic codes 
(DC) for the lumbar spine disability at issue (38 C.F.R. 
§ 4.71a, DCs 5285, 5292, 5293, and 5295) and included a 
description of the rating formula for all possible schedular 
ratings under those diagnostic codes.  The SSOC provided the 
revised rating formula for Diagnostic Code 5293, effective 
September 23, 2002, as well as the general rating formula for 
diseases and injuries of the spine, effective September 26, 
2003.  Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
his service-connected disability at issue.

It is acknowledged that the notice discussed above did not 
apprise the veteran as the law regarding effective dates.  
However, while the instant decision does assign effective 
dates in awarding the veteran's increased rating claim, to be 
implemented in a future RO rating action, the veteran remains 
free to raise a claim of entitlement to an earlier effective 
date.  For this reason, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a November 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Moreover, several lay statements 
from friends and acquaintances, as well as from the veteran's 
wife, are of record.  Additionally, the veteran's statements 
in support of his appeal, to include testimony provided at a 
November 2002 hearing before the RO, are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's low back increased rating claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

The veteran is claiming entitlement to an increased rating 
for degenerative disc disease of the lumbar spine, with 
compression fracture at L1.  It is observed that the 
schedular criteria for disabilities of the spine have 
undergone revisions twice during the pendency of this appeal.  
The first amendment, affecting Diagnostic code 5293 
(intervertebral disc syndrome), was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  Throughout the rating period on 
appeal, the veteran is assigned a 40 percent evaluation for 
his low back disability.  The June 2000 rating decision on 
appeal indicates that the disability was evaluated pursuant 
to Diagnostic Code 5299-5292.  Diagnostic code 5292, 
concerning limitation of lumbar motion, does not afford a 
rating in excess of 40 percent.  As such, that Code section 
cannot serve as a basis for an increased rating here.  
Similarly, Diagnostic Code 5295, pertaining to lumbosacral 
strain, provides a maximum benefit of 40 percent.  Thus, an 
increased rating is also not possible under that Code 
section.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
Indeed, the evidence fails to indicate an absent ankle jerk.  
Regarding muscle spasms, a February 2000 VA outpatient 
treatment record revealed that there was no muscle tightness.  
There was no obvious muscle spasm upon VA examination in May 
2000.  However, a September 2000 VA outpatient treatment 
report did contain a diagnosis of thoracolumbar paraspinal 
muscle spasms.  However, the Board finds that such diagnosis 
does not establish that the disability picture as a whole 
more nearly approximates the criteria for a 60 percent 
rating.

Regarding other neurologic findings, a VA outpatient 
treatment record dated in February 2000 showed positive 
straight leg raise at 50 degrees on the left.  Moreover, VA 
examination in May 2000 revealed a patellar reflex on the 
left that was more brisk than on the right.  Additionally, a 
July 2000 VA clinical record again showed a positive straight 
leg raise.  That report further showed slight loss of 
sensation in the medial aspect of the left lower extremity.  
Furthermore, private treatment reports dated in 2001 reveal 
findings of numbness in the left calf, as well as complaints 
of persistent radicular pain down the left leg.  
Specifically, an October 2001 report indicated diminished 
sensation in the lateral aspect of the left calf.  Straight 
leg raise was positive at approximately 45 degrees on the 
left side. 

The Board finds that the neurologic findings detailed above 
are appropriately reflected in the 40 percent evaluation 
presently in effect for the veteran's low back disability.  
His disability picture is not found to more nearly 
approximate the next-higher 60 percent rating under the old 
version of Diagnostic Code 5293.  In so finding, it is noted 
that a May 1999 private treatment record showed no findings 
of radiculopathy upon objective examination.  A June 1999 
private treatment report showed negative straight leg raise.  
At that time, the veteran had sensation to light and sharp 
touch.  Additionally, VA outpatient treatment reports dated 
in February 2000 and September 2000 noted that sensation was 
intact.  Reflexes were 2+ bilateral on those occasions.  The 
September 2000 report also showed 5/5 motor strength in the 
lower extremities.  Further, VA examination in May 2000 
revealed that lower extremity strength was equal bilaterally.  
Deep tendon reflexes were also equal, except for the brisk 
patellar reflex discussed previously.  Lower extremity 
sensation to light touch was equal bilaterally.  Finally, a 
private treatment record dated in October 2001 noted that 
motor strength of the quadriceps, hamstrings, tibialis 
anterior, EHL and gastroc-soleus were intact.

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 40 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine, with compression fracture at L1.  As noted 
above, one relevant Diagnostic Code for consideration in this 
regard is Diagnostic Code 5292, concerning limitation of 
motion of the lumbar spine.  

Under Diagnostic Code 5292, a 10 percent rating is warranted 
for slight limitation of motion.  A 20 percent rating applies 
for moderate limitation of motion.  Finally, where the 
evidence reveals severe limitation of lumbar motion, a 40 
percent rating is warranted.  

Regarding range of lumbar motion, upon VA examination in 
December 2002, the veteran had forward flexion to 75 degrees, 
with pain.  He had backward extension to 15 degrees with 
pain.  He had 10 degrees rotation to the right and 20 degrees 
rotation to the left.  

The range of motion findings detailed above, standing alone, 
signify moderate lumbar disability.  However, in evaluating 
the degree of disability under Diagnostic Code 5292, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, at 
the December 2002 VA examination the veteran complained that 
he was unable to sleep more than two hours a night due to 
back pain.  Such pain also made it difficult to put on and 
take off his shoes.  He reported pain with prolonged sitting 
and was unable to drive for more than one hour.  The veteran 
expressed similar pain complaints at a November 2001 hearing 
before the RO.  At that time, he stated that he had 
difficulty getting up in the morning.  (Transcript "T," at 
7.)  He explained that he had to take a long, hot shower to 
relax his muscles.  He also indicated at the hearing that he 
was wearing a back brace.  (T. at 8.)  He was taking pain 
medications and muscle relaxers.  He also had trouble 
attending his son's sporting events, since bleachers were 
uncomfortable for his back.  (T. at 9.)  

In addition to the subjective complaints described above, the 
evidence of record objectively verifies the veteran's low 
back pain.  Indeed, the VA examiner in December 2002 
indicated that all range of motions were accompanied by pain.  
There was also limitation of function with respect to 
pushing, pulling, squatting, kneeling, crawling, twisting and 
driving.  Additionally, a December 2002 letter written by J. 
J. V., M.D. indicated that the veteran suffered from severe 
low back pain.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain and weakness, 
the orthopedic manifestations of the veteran's low back 
disability warrant a 40 percent evaluation under Diagnostic 
Code 5292.  
Moreover, no alternate Code sections afford a rating in 
excess of that amount.  Indeed, as the medical evidence does 
not demonstrate functional impairment comparable to 
ankylosis, even with consideration of additional functional 
impairment due to pain, Diagnostic Codes 5286 and 5289 are 
not for application.  Moreover, Diagnostic Code 5295, for 
lumbosacral strain, does not provide a rating in excess of 40 
percent.  There are no other relevant Code sections to 
consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine with 
compression fracture at L1.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously discussed, the veteran's neurologic disability 
picture involves complaints of radicular pain in the left 
leg, with some loss of sensation in the medial aspect of that 
extremity.  The record also shows findings of positive 
straight leg test.  However, upon VA examination in December 
2002, there were no motor or sensory changes in the lower 
extremities.  There was full muscle strength and muscle 
development in both legs.  

Overall, the Board finds that the medical evidence detailed 
above warrants a finding of mild neurological manifestations 
of the veteran's service-connected degenerative disc disease 
of the lumbar spine, with compression fracture at L1.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1.  It has been determined that the 
veteran is entitled to a 40 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8520, 8521, 8524, 8525 or 8526 for the neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  In the present case, the veteran is service-
connected for gastroesophageal reflux disease with hiatal 
hernia and history of antral ulcer (rated at 10 percent 
disabling); and scar of the lumbar spine, postoperative 
(rated at 10 percent disabling from September 24, 2002).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), 10 percent 
(neurological manifestations of his low back disability), 10 
percent (gastroesophageal reflux disease with hiatal hernia 
and history of antral ulcer), and 10 percent (scar of the 
lumbar spine, postoperative), an evaluation of 50 percent is 
derived prior to September 24, 2002, and an evaluation of 60 
percent is derived from September 24, 2002.  These combined 
ratings do not exceed the temporary total convalescence 
rating assigned for the period from September 24, 2002 
through December 31, 2002.  These combined ratings do exceed 
the combined 50 percent rating currently in effect for this 
period from January 1, 2003.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of no less than 50 percent if 
he is rated separately for the orthopedic and neurologic 
manifestations of the disability at issue, except for the 
temporary total convalescence rating in effect from September 
24, 2002 through December 31, 2002.  As such, the evidence 
supports the grant of a separate 40 percent rating for the 
orthopedic manifestations of the disability at issue, and a 
separate 10 percent rating for the neurologic manifestations 
of the disability at issue, for the period from September 23, 
2002, to September 25, 2003, except for the temporary total 
convalescence rating in effect from September 24, 2002 
through December 31, 2002.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Moreover, while VA examination in September 2005 did 
indicate decreased mobility and problems with lifting and 
carrying, and while he had severe limitations as to exercise 
and sports, the veteran's disability picture is not found to 
be more comparable to a 50 percent rating based on additional 
functional limitation of motion due to factors such as pain 
and weakness.  In so finding, it is noted that the September 
2005 VA examination report showed that the veteran's low back 
disability did not affect the veteran's daily activities of 
feeding, bathing, dressing, toileting or grooming.  

The Board also acknowledges several lay statements submitted 
in 2004.  Such statements attest to the veteran's back pain 
and his limited physical abilities resulting from such back 
pain.  However, as previously discussed, the veteran's 
disability picture is found to be appropriately reflected by 
the currently assigned 40 percent evaluation under the 
general rating formula and his symptomatology is not more 
nearly approximated by the next-higher 50 percent evaluation.  

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative disc disease of the lumbar 
spine, with compression fracture at L1, for the period from 
September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact, except for the temporary total convalescence rating 
in effect from September 24, 2002 through December 31, 2002.  
For the reasons already discussed, the evidence fails to 
support a rating in excess of that amount for the veteran's 
neurologic manifestations of his back disability.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for the orthopedic and 
neurologic manifestations of his degenerative disc disease of 
the lumbar spine, with compression fracture at L1.  Again, 
there is no basis for separate evaluations in excess of those 
amounts. 

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1, prior to September 23, 2002, is 
denied.

Except for the temporary total convalescence rating in effect 
from September 24, 2002 through December 31, 2002, 
entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the veteran's degenerative disc 
disease of the lumbar spine, with compression fracture at L1, 
from September 23, 2002, is granted, subject to the 
applicable law governing the award of monetary benefits.

Except for the temporary total convalescence rating in effect 
from September 24, 2002 through December 31, 2002, 
entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1, from September 23, 2002, is 
granted, subject to the applicable law governing the award of 
monetary benefits.


REMAND

In a March 2003 rating action, separate service connection 
was established for a postoperative scar of the lumbar spine, 
and the veteran was assigned a 10 percent evaluation 
effective September 24, 2002.  In a June 2003 statement, the 
veteran expressed his belief that a higher evaluation is 
warranted for his postoperative lumbar spine scar.  In an 
April 2003 rating decision, the RO denied claims of 
entitlement to service connection for PTSD and skin cancer.  
In June 2003, the veteran expressed his disagreement with the 
April 2003 determination on those issues.  The evidence of 
record does not reflect that a statement of the case (SOC) 
has been issued in response to the veteran's notices of 
disagreement, pursuant to 38 C.F.R. § 19.26 (2005).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  



Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from a March 
2003 rating action which assigned a 10 
percent initial evaluation for a 
postoperative scar of the lumbar spine, 
and the April 2003 rating decision, which 
denied claims of entitlement to service 
connection for PTSD and skin cancer.  The 
veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from those 
determinations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


